Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 2, 2015

                                     No. 04-14-00267-CV

                                     DIATHEGEN, LLC,
                                         Appellant

                                              v.

           PHYTON BIOTECH, INC., Phyton Biotech, LLC, Phyton Biotech, GmbH,
                                   Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17463
                        Honorable Janet P. Littlejohn, Judge Presiding


                                        ORDER
Sitting:       Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice
               Jason K. Pulliam, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court